                

Exhibit 10.62
Letter of Terms and Conditions
INTERNATIONAL LONG TERM ASSIGNMENT (ILTA)
Jacob Thaysen


30 January 2013


Dear Jacob:


This letter outlines the terms and conditions of your assignment including
compensation, travel, and financial arrangements.


During your ILTA assignment you will remain an employee of Dako Denmark A/S
(keeping your seniority and remaining covered by Danish employment legislation),
seconded to Dako North America, Inc., but working for Agilent Technologies, Inc.
as per the below terms and conditions.


During your ILTA assignment, you will be based in the United States. Your
assignment is scheduled to commence on or about 1 March 2013 and is expected to
last until about 28 February 2015.


Your ILTA assignment will be governed by the terms and conditions of the Agilent
ILTA program guidelines. You may view full details of the ILTA policy through
the Meidas system at: Meidas > Job Information > Relocate > Change Work Time >
Relocation. Summaries of those guidelines as they pertain to your specific
assignment are as follows:


Compensation:
Your base salary is as stated in the compensation worksheet. Your business unit
appraisal process, salary review and any associated salary treatment will
continue according to your business unit requirements.


The compensation worksheet will be forwarded to you separately by your
designated Cartus Consultant.




Preview Trip:
Agilent will provide a preview trip to the destination location for you and if
appropriate, your spouse. Agilent will cover reasonable costs for meals,
lodging, travel (in accordance with the Agilent Technologies’ Global Travel
policy and Guidelines) and local transportation up to 10 calendar days.


Taxes:
Your actual worldwide income and social taxes while on international assignment
will be different from what they would have been had you stayed in your home
country. This is because you will receive taxable assignment-related allowances
and because you are subject to host country income taxes.


It is Agilent policy that the ILTA assignee pays a hypothetical home country
tax. This hypothetical tax approximates the national and local income tax you
would have paid as a result of income earned if you had not gone on assignment.
Your hypothetical tax will be calculated based upon your home address on file
with Agilent at the time you accept this assignment. This is calculated by
Agilent’s tax service

Jacob Thaysen - 2335587
ILTA – Glostrup, Denmark to Santa Clara, CA USA
Page 1 of 6

--------------------------------------------------------------------------------

                

provider before the start of your assignment and reset once a year. To ensure
that your hypothetical tax calculation is accurate at the start of the
assignment, it is vital that you schedule a tax briefing in your home country as
soon as an invitation is sent to you. Please also be sure to review your yearly
updated hypothetical tax calculation to ensure that it reflects your best
estimate of your financial situation for the current year. This will be sent to
you electronically.


Tax equalization is a procedure whereby Agilent assumes responsibility for the
administration of all home and host location taxes, while you pay a hypothetical
home country tax that approximates the national and local income tax you might
have paid if the assignment had not occurred. A pro rated portion of the
estimated hypothetical tax amount shall be deducted from each paycheck while you
are on assignment. Please note that a final settlement between you and Agilent
will occur once your tax return is finalized.


Because of the complexity of worldwide taxation and the uniqueness of each case,
you will be provided with the tax services of Agilent's expatriate tax service
provider. These services include tax briefings in the home and host locations,
annual tax return and tax equalization preparation during your international
assignment, and pre-departure and repatriation consultation. When your current
international assignment comes to an end, Agilent's tax provider will conduct a
pre-departure and post arrival tax counseling session to review your tax
obligations and ensure all obligations are met.


A condition of this assignment is that you agree to comply with all provisions
of the Agilent ILTA tax program (including, but not limited to, the deduction of
hypothetical income taxes from each pay check), as specified in the Agilent ILTA
policy, and outlined in the pre-assignment tax consultation.


Travel:
Your assignment travel will be dictated by Agilent Technologies’ Global Travel
Policy and Guidelines.


Please contact your Cartus designated Consultant for your travel needs.




Temporary Living:
Up to 30 days of temporary living accommodations are provided, including
reasonable and actual expense reimbursement for lodging (room and tax)
transportation, and per diem for meals, local phone calls and laundry expenses.


The temporary living period should be as short as possible and should not exceed
30 days from the date of vacating your home country residence until settling
into the host country residence (and 30 days upon return). If there is a delay
in receiving necessary household goods or securing housing in the host location,
an extension may be granted.


You and your dependents are entitled to per diem during your temporary living
period.  Specific per diem amounts for your situation will be reviewed by your
Cartus Consultant.


Medical:

Jacob Thaysen - 2335587
ILTA – Glostrup, Denmark to Santa Clara, CA USA
Page 2 of 6

--------------------------------------------------------------------------------

                

Agilent strongly recommends that you and your family receive physical
examinations and associated tests in preparation for your international
assignment. You will be reimbursed for the cost of required procedures not
covered by your medical insurance.


Home Country Housing:
You are responsible for your home country residence and all associated costs. It
is expected that you will lease or rent your home country residence. If you
decide to sell, selling expenses will not be reimbursed and capital gains taxes
will not be equalized or protected.


If you are a renter in your home country Agilent will reimburse you for the cost
of reasonable early termination fees.


Host Country Housing:
Agilent will provide for host country housing through a housing allowance or
direct payment to the leaser, for company approved housing, including rent and
utilities (except telephone and cable television service). You will be required
to reimburse Agilent for damage inflicted on the host country housing during
your stay.




Host Location Furnishings:
It is Agilent’s intent to provide host location housing that is adequately
furnished. If furnishings need to be acquired to ensure that local norms are
met, these may be provided directly or provided as an allowance.


In the event, you elect to not ship your personal effects, you may rent
furniture through Cort Furniture (preferred provider).




Work Permits/ Residence Permits/Visas:
If applicable, Cartus will coordinate with the appropriate party in the host
location to obtain the required visa and permits for you and your family. Your
assignment is contingent upon the issuance of a valid work/residence permit and
visa necessary to legally reside/work in the USA. You must not make any final
plans regarding the timing of your physical relocation until you have obtained
the necessary work/residence permit. Processing times vary greatly between
countries and may be subject to circumstances outside of Agilent’ control. You
and your accompanying family members will be required to abide by the terms of
the work/residence permit and visa of the host location country.


Depending on the location of your assignment, immigration services will either
be provided by one of Agilent’s third-party partners (e.g. Fragomen) or
coordinated with the assistance of Country HR in the host country.




Shipment of Personal Effects:
Agilent will assume reasonable expenses incurred for insuring and shipping a
limited amount (refer to ILTA program guidelines) of personal effects to Santa
Clara, CA. Agilent will also cover any import duties and other expenses if
necessary for the actual delivery of these goods. It is recommended that you
review the ILTA policy for a detailed list of items for which Agilent
Technologies will neither ship nor cover import duties or taxes.

Jacob Thaysen - 2335587
ILTA – Glostrup, Denmark to Santa Clara, CA USA
Page 3 of 6

--------------------------------------------------------------------------------

                



You are eligible for 4,500 lbs Surface/Sea Shipment and 500 lbs Air Shipment.


Should you choose to place any personal goods into storage in Denmark you will
be responsible for any costs associated with such storage.




Relocation Allowance:
A relocation allowance is intended to assist in paying for any incidental
expenses involved in establishing a residence at a new location; for example:
international drivers license, special clothing due to temperature change at
host, small appliances, small furnishings, home preparation for rental. The
allowance will equal one twelfth of the annual base salary and will be paid Pre
Departure through your home country payroll with this fully signed Terms &
Conditions Letter. Please note that according to Agilent’s ILTA policy, you will
be responsible for the tax liability on this income.


You are eligible for one twelfth of your annual base salary ‘GO’ Relocation
Allowance upon Expatriation and one twelfth of your annual base salary ‘Return’
Relocation Allowance upon Repatriation.




Settling-In Assistance:
Agilent has engaged a destination services provider in your host country. You
will be provided their assistance to become familiarized with activities such as
shopping and banking in your new location.


Dwellworks will be assisting you with this service.


Home Leave:
You and your accompanying family will be entitled to one home leave trip for
each full year on assignment (counted from assignment start date) to enable you
to return to your home location.   It is recommended that the first leave be
taken after six months into the assignment and the final leave not be taken
within six months of repatriation.   


You are responsible for providing written approval to Cartus from a manager on
the Travel Approver List  prior to requesting booking of home visit travel.  All
airline reservations must be booked and ticketed in coach/economy class or
lowest possible fare price. Exceptions regarding travel class or destination
require written approval from a member of the CEO/COO Staff.


You and your accompanying family will be entitled to3 home leave trip(s) for the
duration of your assignment.


Repatriation to the Home Country:
At the end of your ILTA assignment, you will return to your home country under
the Agilent ILTA repatriation program guidelines in effect at that time which
may include: host country departure program, en route travel to the home country
and temporary living, return shipment of household goods and personal effects,
and return relocation allowance.

Jacob Thaysen - 2335587
ILTA – Glostrup, Denmark to Santa Clara, CA USA
Page 4 of 6

--------------------------------------------------------------------------------

                



Host Country Transportation:
Agilent will provide an allowance for the lease or purchase of a car. If a car
is not feasible in your location a public transportation allowance will be
provided.


You will be provided with a car allowance of $795.00 per month for the duration
of the assignment




International Mobility Bonus
You are eligible to receive a Global Mobility Bonus of $40,000.00 USD; paid in 4
equal increments quarterly upon your acceptance to the terms and conditions of
your transfer from the Home Country to Host Country. Please note that according
to Agilent’s ILTA policy, you will be responsible for the tax liability on this
income.


Educational Assistance – Nursery School
You will be reimbursed 50% of the costs of nursery school or host country
equivalent for up to three years or length of assignment.


Termination:
In the event of involuntary or voluntary termination, you will provide
post-employment contact information to Agilent's tax service provider so that
final tax reconciliation can be completed.  Per Agilent's tax equalization
policy; you are responsible for paying any tax settlements due to Agilent, if
your year-end expatriate tax reconciliation shows that one is due.  If you have
questions about this, please contact Agilent's tax service at
us-agilentus@kpmg.com. Also, in the event of involuntary termination, return
benefits will be limited to the items described in the ILTA policy.


Voluntary Termination:
In the event that you resign and accept employment with another company within
twelve months of transferring to your new location, you may be required to
reimburse Agilent for the relocation expenses and benefits paid to you or on
your behalf by Agilent.  Any benefits or relocation expenses paid to you as a
result of your relocation will be pro-rated in an amount equal to 1/12 of the
total bonus and expense payment for every month less than 12 worked by you.


In the event of voluntary termination, Agilent will cease immediately to
subsidize host country housing, living, and automobile costs, and to pay any
other allowances, per diems, and reimbursements. Agilent will not assume the
cost for return transportation to your home location or return shipment of
furniture, household goods, or personal effects except where mandated by law.
Further, any funds advanced to you are immediately payable to Agilent.


Holidays:
All employees transferred to another Agilent location are required to observe
the local legal holiday schedule, regardless of whether or not this schedule is
similar to that observed at their home location.



Jacob Thaysen - 2335587
ILTA – Glostrup, Denmark to Santa Clara, CA USA
Page 5 of 6

--------------------------------------------------------------------------------

                

Summary:
This terms and conditions letter and the provisions of Agilent Technologies
policy are subject to change at any time at our sole discretion. Your assignment
may be terminated or extended at Agilent’s discretion. Exceptions to the ILTA
policy need to be approved by myself, the Business/Assignment Manager, and the
Agilent Global Relocation Manager.




Kindly acknowledge receipt and acceptance of the above terms. Please forward a
signed copy to your consultant, Jennifer Castagna, at email address Email
jennifer.castagna@Cartus.com or via fax at 203-749-1126. Please contact Jennifer
directly at 203-205-3079 with questions relating to your ILTA assignment.




















By accepting the above terms, you also consent to the electronic transfer and
use of appropriate employment data and relevant other personal and family
information by Cartus and Agilent for the sole purpose of administering this
relocation.






Sincerely,







 
/s/ Lars Holmkvist
 
 
Lars Holmkvist (signature)
 Date
 
Agilent Technologies
 
 
  
APPROVAL & ACCEPTANCE
 
 
  
/s/ Jacob Thaysen
 
Jacob Thaysen (signature)
Date
 
This signature denotes that you have read and
understand the Long-Term International Assignment Policy and this Terms and
Conditions Letter.


Jacob Thaysen - 2335587
ILTA – Glostrup, Denmark to Santa Clara, CA USA
Page 6 of 6